EXHIBIT 10.1
 
LEASE ASSIGNMENT AGREEMENT


1. PARTIES


That the undersigned, pursuant to the terms of this Lease Assignment Agreement
(“Agreement”), by and between West Bakken Energy Holdings, Ltd., a company
incorporated pursuant to the laws of the Marshall Islands, with an office at 1st
and 2nd floors, Strandgaten 209, Bergen, Norway, 5004 ("Seller") and Black
Stallion Oil and Gas, Inc., a company incorporated pursuant to the laws of
Delaware, with an office at 5847 San Felipe Plaza, Suite #1720, Houston, Texas,
77057 ("Buyer") (together as the "Parties"). The Seller agrees to sell, assign,
and convey unto Buyer all of Seller’s right, title, claims, and interest in the
property described in paragraph 2.
 
WHEREAS:
 
(A) Hillcrest Resources Ltd. is the owner of a one hundred percent (100%)
undivided working interest in certain oil and gas interests and properties
arising from the oil and gas leases (the “Leases”) set out in Exhibit “A”
attached hereto, which together comprise a parcel of 12,233.93 acres in Montana,
United States (the “Property”);
 
(B) Each Lease encompasses and represents Hillcrest Resources Ltd.’s right,
title and interest in the portion of the Property subject to the Lease;
 
(C) Hillcrest Resources Ltd. and West Bakken executed a Purchase and Sale
Agreement dated August 12, 2013 which set out the terms and conditions of a
transaction whereby Hillcrest Resources Ltd. would grant West Bakken the right
to earn an undivided fifty percent (50%) interest (the “Working Interest”) in
Hillcrest’s working interest in the Property (for a net fifty percent (50%)
working interest in the Property to West Bakken) on terms to be set out in a
binding definitive agreement; and
 
(D) West Bakken and Black Stallion Oil and Gas, Inc. have entered into a Lease
Assignment Agreement dated February 23, 2014 which set out the terms and
conditions of a transaction whereby Seller would grant Buyer the right to earn
an undivided one-hundred percent (100%) interest in Seller’s interest in the
Property (for a net fifty percent (50%) working interest in the Property to
Buyer) on terms set out in the Agreement.
 
NOW THEREFORE, in consideration of the mutual promises covenants contained
herein, the parties hereby agree as follows:


2. LANDS


The "Lands" shall mean all oil, gas, hydrocarbons, and other minerals of
whatever kind or nature in, on, and under that may be produced, saved, marketed,
or extracted from the tract of real property as outlined in Exhibit “A” attached
hereto, including any and all other recorded pools, unitizations, conveyances,
and leases within said unit(s) and lands in Teton County, Montana. Seller also
assigns by this Agreement the rights of ingress, egress, and possession at all
times to mine, drill, and explore the Lands for oil, gas, and other minerals,
and to produce, store, dehydrate, compress, treat, process, transport, market
and remove them from the Lands, and to exercise all other rights lawfully
belonging to the oil, gas and mineral estate.


 
1

--------------------------------------------------------------------------------

 
 
3. OFFER AND PRICE
 
(A) Seller agrees to sell to Buyer one-hundred percent (100%) of Seller’s right,
title, claims, and interest in the Lands, which totals 12,233.93 net mineral
acres and/or royalties.
 
(B) Providing the terms and conditions of this agreement, Buyer agrees to pay
Seller the sum of 1,100,000 shares of its common stock ("Offer Price") to
purchase Seller’s entire mineral/royalty interest in the Lands identified above.
 
(C) As of the date of this Agreement, Seller has paid US $550,000 to Hillcrest
Resources Ltd. as outlined in Exhibit “C” attached hereto, and agrees to accept
one (1) share of Buyer’s common stock for each US $0.50 paid.
 
(D) Buyer assumes all benefits and liabilities accrued to West Bakken, as per
the Sale and Purchase Agreement dated August 12, 2013 between Hillcrest
Resources Ltd., and West Bakken as outlined in Exhibit “C” attached hereto.


4. MUTUAL REPRESENTATIONS
 
Each Party represents and warrants to the other Party that:
 
(A) it is a legal entity duly incorporated and validly existing under the laws
of its jurisdiction of organization and has power to carry on its business and
to own its property and assets;
 
(B) it is not insolvent under the laws of the place of its establishment or
incorporation and is able to pay its debts as they fall due;
 
(C) it has all requisite power and authority required to enter into this
Agreement and each other document or instrument delivered in connection herewith
and has all requisite power and authority to perform fully each and every one of
its obligations hereunder;
 
(D) it has taken all internal actions necessary to authorize it to enter into
this Agreement and its representative whose signature is affixed hereto is fully
authorized to sign this Agreement and to bind such Party thereby;
 
(E) neither the entering into this Agreement nor the performance of the
obligations hereunder will conflict with, or result in a breach of, or
constitute a default under, any provision of its constituent documents, articles
or by-laws, or any law, regulation, rule, authorization or approval of any
governmental authority, or of any contract or agreement, to which it is a party
or is subject; and
 
(F) this Agreement and each other agreement, document or instrument delivered in
connection herewith, when executed and delivered, will constitute, valid and
legally binding obligations of each Party, enforceable in accordance with their
respective terms.

(G) Seller represents that it owns rights to acquire good and marketable title
to fifty percent (50%) of the Lands, and has not heretofore conveyed the
minerals and/or royalties to any other person, company, or party on or before
the date of this Agreement.


 
2

--------------------------------------------------------------------------------

 
 
5. COOPERATION


Seller shall provide any and all of its non-public or proprietary documents or
information reasonably requested by Buyer for the purpose of evaluating the
historical or projected revenue from the production of hydrocarbons from the
Lands, which documents and information specifically include, but not limited to,
Seller’s revenue statements, royalty check stubs, division orders, leases,
(whether one or more) and any all amendments thereto. If the description of the
Lands proves to be incorrect in any respect or does not include these adjacent
or contiguous lands, Seller shall without additional consideration, execute,
acknowledge, and deliver the Buyer its successors and assigns, such instruments
as are useful or necessary to correct a description and evidence such correction
in the appropriate amendments.


6. TITLE


Buyer may conduct an investigation into Seller’s right to acquire title to the
Lands, and Buyer may object in writing to defects, exceptions or encumbrances to
Seller’s title. Provided Seller is not obligated to incur any expense, Seller
shall cure any of Buyer’s right to title objections within thirty (30) days
after receiving written notice, and the date of closing ("Closing Date") will
extend as necessary without any additional consideration from Buyer. If Seller
fails or is unable to cure any right to acquire title objections within the
notice period, then Buyer at its right may terminate this Agreement at any time.


7. CONFIDENTIALITY


Buyer will hold in confidence and not disclose, except to its related corporate
entities, investors, partners, advisors and/or contractors retained for the
purpose of performing its evaluation of investigation under this Agreement, any
of Seller’s proprietary information and documents on the Lands.


8. REVENUE TRANSFER


Buyer shall be entitled to receive 100% of Seller’s revenue from the production
of hydrocarbons to the Lands once all payments inherent in the Agreement have
been completed. Seller shall have acknowledged and execute any and all documents
(including a Mineral and Royalty Deed) requested by the Buyer for the purpose of
facilitating the transfer of the right to receive such revenue. After closing,
for so long as Seller may receive revenue based on Seller’s prior ownership
interest in the Lands, Seller shall have an obligation to and transfer to Buyer
all of the revenue received from the production of hydrocarbons on the Lands
after the Effective Date. Buyer shall have the right, at any time, to disclose
the existence of this Agreement to an oil and gas operator and/or lessee of the
Lands.


9. PARTY’S AGREEMENT TO MEDIATION AND/ OR ARBITRATION


IN THE EVENT OF ANY DISPUTE (AS DEFINED HEREINBELOW) ARISING OUT OF OR RELATING
TO SELLERS EXECUTION AND DELIVERY OF THIS AGREEMENT, OR THE BREACH THEREOF, THE
PARTIES FIRST AGREE TO PARTICIPATE IN AT LEAST FOUR (4) HOURS OF MEDIATION IN
ACCORDANCE WITH THE COMMERCIAL MEDIATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION, BEFORE HAVING RECOURSE TO ARBITRATION. If the mediation procedure
provided for here in does not resolve any such dispute, the parties agree that
all disputes between the parties shall be resolved by binding arbitration
administered by the American Arbitration Association in accordance with its
commercial arbitration rules and pursuant to the Federal Arbitration Act, 9
U.S.C. Sections 1 16 (and all amendments thereto, if any). Judgment upon the
award rendered by the arbitrator may be entered in any Court having
Jurisdiction. The term “dispute” shall include, but is not limited to, all
claims, demands and causes of action of any nature, whether in contract or in
tort, at law or in equity, or arising under or by virtue of any statute or past,
present, and future personal injuries, contract damages, intentional and/or
malicious conduct, actual and/or constructive fraud, statutory and/or common law
fraud, class action suit, misrepresentations of any kind and/or character,
libel, slander, damages and/or remedies of any kind and/or character, including
without limitation, all actual damages, exemplary and punitive damages, all
attorneys fees, all penalties of any kind, pre-judgment interests and costs of
court by virtue of the matters alleged and/or matters arising between the
parties. The award of the arbitrator issued pursuant hereto shall be final,
binding, and non-appealable.


 
3

--------------------------------------------------------------------------------

 
 
10. WAIVER OF EXEMPLARY AND PUNITIVE DAMAGES


The Parties hereby waive any rights to punitive or exemplary damages which each
might be able to claim against the other and the Arbitrator(s) will not have the
authority to award exemplary or punitive damages to either of the Parties in
connection with any dispute between the parties and decided by the
Arbitrator(s).


11. CHOICE OF VENUE AND LAWS
 
This Agreement and the respective rights and obligations of the Parties created
by it, will be subject to all applicable Regulations, and in the event that any
of the provisions contained in this Agreement or the operations contemplated
under it are found to be inconsistent with or contrary to any such Regulation,
the Regulations will be deemed to control and this Agreement will be regarded as
modified accordingly and as so modified will continue in full force and effect.


This Agreement shall be deemed to have been made and shall be enforceable only
in Teton County, Montana. This Agreement and all of the transactions required by
this Agreement shall be construed in accordance with the laws of the State of
Nevada.


12. EXCLUSIVITY AND NONDISCLOSURE


Prior to the Closing Date or termination of this Agreement, Seller shall not
offer the Lands for sale to any person or entity, or accept or negotiate any
offer to purchase by any person, entity, or other party. Further, Seller shall
not disclose the existence of or terms of this Agreement to any third party
(except to Sellers tax or financial advisors) without Buyer’s express, written
consent.


13. NO CHANGE IN PROPERTY


Prior to the Closing Date, Seller shall not terminate, modify, or amend any
existing oil and gas lease covering the Lands, execute and new lease or
amendments thereof, or otherwise encumber the Lands. Seller represents and
warrants that all existing leases and agreements covering the Lands shall remain
in full force and effect.


14. CLOSING


Unless otherwise extended pursuant to this Agreement, the Closing Date shall be
no later than thirty (30) days from the Agreement date. At closing, Buyer shall
pay the Purchase Price to Seller but not before Buyer has received a properly
executed Mineral and Royalty Deed, conveying title to Buyer. Seller warrants
that such instrument conveying title to the Lands shall be free and clear of all
liens, encumbrances, in accordance with the terms of this Agreement.


 
4

--------------------------------------------------------------------------------

 
 
15. COSTS


Buyer shall pay all costs for the title investigation, preparation of deeds, and
recording fees. Seller shall pay all costs associated with releasing Seller’s
existing liens, if any, secured by the Lands. Seller agrees to pay and discharge
all ad valorem taxes on the Lands for the current year.


16. NOTICES


All notices from one party to the other must be in writing and are effective
when received by electronic mailing, hand-delivered, or sent by facsimile to the
contact information presented by the Parties.
 
This Agreement may be executed in separate counterparts and all of the executed
counterparts (including facsimile copies thereof) will together constitute one
instrument and have the same force and effect as if all executed counterparts
were of the same instrument.


17. MERGER


This Agreement constitutes the entire agreement the Parties. Any and all prior
offers from Buyer to purchase the Lands are withdrawn and all prior
understandings and agreements between the Parties are merged into this
Agreement. This instrument may be executed in multiple counterparts, each of
which will constitute an original, and the parties may detach the signature page
from any counterpart or execute additional signature pages for the purposes of
attaching same to any other counterpart and of providing each party with
original signature pages for such party's counterpart.


18. SEVERANCE


In the event that any provision of this Agreement shall be determined to be
unenforceable, that provision will be eliminated to the minimum extent necessary
so that this Agreement shall otherwise remain in full force and effect and
enforceable.


 
5

--------------------------------------------------------------------------------

 
 
19. SUPERSEDES PRIOR AGREEMENTS
 
All the agreements, arrangements and understandings between the Parties hereto
which are the subject matter of this Agreement are embodied in this Agreement
and this document will supersede all prior agreements, arrangements and
understandings and any modification or amendment hereof will not be valid or
binding on the Parties unless made in writing and duly signed by or on behalf of
that Party.
 
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes and replaces all previous
understandings and agreements, whether written or oral, between the parties with
respect to the subject matter hereof.
 
20. FURTHER ASSURANCES
 
Each of the Parties will from time to time and at all times do such further acts
and execute and deliver all such further deeds and documents as will be
reasonably required in order to fully perform and carry out the terms of this
Agreement.
 
21. ENUREMENT
 
Subject to the terms of this Agreement, this Agreement will be binding upon and
enure to the benefit of the parties and their respective successors and
permitted assigns.
 
22. TIME
 
Time will be of the essence in this Agreement.
 
23. NO PARTNERSHIP
 
This Agreement will not be construed for any purpose to give rise to a
partnership, association or any other relationship in which the Parties hereto
may be liable for the acts or omissions of the other Party hereto nor to
constitute a Party, the agent or legal representative of the other Party and
each Party will be individually and severely responsible only for its
obligations as set out in this Agreement.
 
* * The remainder of this page is intentionally left blank * *


 
6

--------------------------------------------------------------------------------

 
 
BY EXECUTING AND DELIVERING THIS INSTRUMENT YOU ARE AGREEING TO SELL THE ABOVE
SPECIFIED ROYALTY, OVERRIDING ROYALTY AND MINERAL INTEREST IN THE LANDS
DESCRIBED ABOVE.


This Agreement is signed by Seller and Buyer as of the date of the
acknowledgments below, but is effective for all purposes as of the Effective
Date.
 

BUYER        
By:
George Drazenovic
        Name: /s/ George Drazenovic   Title: CEO and Director, Black Stallion
Oil and Gas, Inc.         SELLER         By:
Ian Dawson
        Name: /s/ Ian Dawson   Title: Director, West Bakken Energy Holdings
Corp.  

 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
PROPERTY
 
This is Exhibit “A” to the Agreement for Purchase and Sale dated August 12, 2013
between Hillcrest Resources Ltd. and West Bakken Energy Holdings Ltd.
______________________________________________________________________________
 
The following documents (the “Leases”) constitute the Property:
 
Leases
 
Lease
Town/ Range
Sec.
Legal Description
Acres
Min.%
Net Acres
Oil and Gas Lease dated effective November 4, 2011 between Sandra H. Strauss, as
lessor, and Bakken Oil Holdings, LLC, as lessee, a memorandum of which is
recorded in Book 63, Page 229 of the Clerk and Recorder’s Office of Teton
County, Montana
24N/3W
14
24
S1/2NE1/4, E1/2SW1/4, SE1/4
NW1/4
320.00
160.00
 
 
 
 
 
 
480.00
100%
100%
320.00
160.00
 
 
 
 
 
 
480.00
Oil and Gas Lease dated effective October 5, 2011 between Raymond L. Anderson
and Arlene M. Anerson, as lessor, and Bakken Oil Holdings, LLC, as lessee, a
memorandum of which is recorded in Book 63, Page 231 of the Clerk and Recorder’s
Office of Teton County, Montana
25N/3W
13
23
SE1/4
N1/2NE1/4,SW1/4NE1/4
160.00
120.00
 
 
 
 
 
 
280.00
50%
50%
80.00
60.00
 
 
 
 
 
 
140.00

Oil and Gas Lease dated effective September 23, 2011 between Coreys’ Inc., as
lessor, and Bakken Oil Holdings, LLC, as lessee, a memorandum of which is
recorded in Book 63, Page 233 of the Clerk and Recorder’s Office of Teton
County, Montana
25N/3W
25N/2W
13
18
E1/2W1/2SW1/4, W1/2E1/2SW1/4
Lots2, 3, SE1/4NW1/4, NE1/4SW1/4, N1/2SE1/4
80.00
 
253.52
 
 
 
 
 
333.52
100%
 
100%
80.00
 
253.52
 
 
 
 
 
333.52

 
 
8

--------------------------------------------------------------------------------

 
 

Lease
Town/ Range
Sec.
Legal Description
Acres
Min.%
Net Acres
Oil and Gas Lease dated effective September 23, 2011 between Corey Ranch Co., as
lessor, and Bakken Oil Holdings, LLC, as lessee, a memorandum of which is
recorded in Book 63, Page 235 of the Clerk and Recorder’s Office of Teton
County, Montana
25N/3W
 
 
25N/2W
 
24
26
27
17
18
19
 
30
E1/2E1/2
N1/2NE1/4,NW1/4
S1/2N1/2
NW/14
NE/14
Lots 1, 3, N1/2NE1/4, NE1/4NW1/4, SE1/4
Lots 2, 3, W1/2NE1/4, SE1/4NE1/4, E1/2NW1/4, NE1/4SW1/4
160.00
240.00
160.00
160.00
160.00
 
452.09
 
328.58
1660.67
100%
100%
100%
100%
100%
 
100%
 
100%
160.00
240.00
160.00
160.00
160.00
 
452.09
 
328.58
1660.67
Oil and Gas Lease dated effective September 23, 2011 between Golden West Farm,
Inc.., as lessor, and Bakken Oil Holdings, LLC, as lessee, a memorandum of which
is recorded in Book 63, Page 237 of the Clerk and Recorder’s Office of Teton
County, Montana
24N/1W
24N/2W
7
3
10
11
13
14
 
 
 
SE1/4
SE/14
E1/2
W1/2, SE1/4
NW1/4
E1/2, Less and Except: All of that part of the NE1/4, more particularly
described in that certain Warranty Deed recorded in book 111 of deeds at page
655
160.00
160.00
320.00
480.00
160.00
 
 
 
 
299.89
1579.89
100%
100%
100%
100%
100%
 
 
 
 
100%
 
160.00
160.00
320.00
480.00
160.00
 
 
 
 
299.89
1579.89
Oil and Gas Lease dated effective October 12, 2011 between Marilyn J. Slezak and
John R. Slezak, Trustees of the Marilyn J. Slezak Living Trust, as lessor, and
Bakken Oil Holdings, LLC, as lessee, a memorandum of which is recorded in Book
63, Page 239 of the Clerk and Recorder’s Office of Teton County, Montana
25N/3W
11
13
 
14
23
 
 
 
SE1/4
NW1/4
SE1/4
NE1/4,SE1/4
N1/2NE1/4, SW1/4NE1/2
160.00
160.00
160.00
320.00
120.00
 
 
 
 
 
 
920.00
100%
100%
50%
100%
50%
160.00
160.00
80.00
320.00
60.00
 
 
 
 
 
 
780.00

 
 
9

--------------------------------------------------------------------------------

 
 

Lease
Town/ Range
Sec.
Legal Description
Acres
Min.%
Net Acres
Oil and Gas Lease dated effective October 11, 2011 between The Evensen Farms,
Inc., as lessor, and Bakken Oil Holdings, LLC, as lessee, a memorandum of which
is recorded in Book 63, Page 241 of the Clerk and Recorder’s Office of Teton
County, Montana
25N/3W
24N/3W
34
8
9
 
10
 
SE1/4
SE1/4NE1/4, NE1/4SE1/4
NW1/4NE1/4, S1/2NE1/4, NE1/4NW1/4,S1/2NW1/4, S1/2
S1/2N1/2, SW1/4, SW1/4SE1/4
 
 
 
160.00
80.00
 
560.00
360.00
 
 
1160.00
100%
100%
 
100%
100%
160.00
80.00
 
560.00
360.00
 
 
1160.00
Oil and Gas Lease dated effective October 13, 2011 between Gregory P. Alzheimer
and Lori A. Alzheimer, as lessor, and Bakken Oil Holdings, LLC, as lessee, a
memorandum of which is recorded in Book 63, Page 243 of the Clerk and Recorder’s
Office of Teton County, Montana
25N/3W
 
25N/2W
1
12
6
7
 
8
18
SE1/4
All (less 5.44 acres in the SE1/4SW1/4)
Lots 6, 7, E1/2SW1/4, SE1/4
Lots 1, 2, 3, 4, S1/2NE1/4, E1/2W1/2, SE1/4
S1/2NW1/4, S1/2
Lot 1, NE1/4NW1/4
160.00
634.56
330.40
 
588.90
400.00
86.88
 
2200.74
100%
100%
100%
 
100%
100%
100%
160.00
634.56
330.40
 
588.90
400.00
86.88
 
2200.74

Oil and Gas Lease dated effective October 11, 2011 between Johnsons’ Three Jay,
Inc., as lessor, and Bakken Oil Holdings, LLC, as lessee, a memorandum of which
is recorded in Book 63, Page 245 of the Clerk and Recorder’s Office of Teton
County, Montana
25N/3W
10
14
15
22
23
SW1/4
SW1/4
N1/2,SE1/4
E1/2E1/2
W1/2
160.00
160.00
480.00
160.00
320.00
 
 
1280.00
100%
100%
100%
100%
100%
160.00
160.00
480.00
160.00
320.00
 
 
1280.00
Oil and Gas Lease dated effective October 17, 2011 between Cecil R. Carney Jr.
and Cathy A. Carney, as lessor, and Bakken Oil Holdings, LLC, as lessee, a
memorandum of which is recorded in Book 63, Page 247 of the Clerk and Recorder’s
Office of Teton County, Montana
24N/3W
22
23
24
NE1/4NE1/4
NE1/4, N1/2NW1/4, E1/2SW1/4
E1/2NW1/4
40.00
360.00
80.00
 
 
 
 
480.00
100%
100%
100%
40.00
360.00
80.00
 
 
 
 
480.00
Oil and Gas Lease dated effective October 17, 2011 between Delores M. Swanberg,
as lessor, and Bakken Oil Holdings, LLC, as lessee, a memorandum of which is
recorded in Book 63, Page 227 of the Clerk and Recorder’s Office of Teton
County, Montana
25N/3W
23
24
SE1/4,SE1/4NE1/4
SW1/4NE1/4, S1/2NW1/4, SW1/4, S1/2SE1/4
200.00
360.00
 
 
 
 
 
560.00
100%
100%
200.00
360.00
 
 
 
 
 
560.00
Oil and Gas Lease dated effective October 7, 2011 between New Rockport Colony,
Inc., as lessor, and Bakken Oil Holdings, LLC, as lessee, a memorandum of which
is recorded in Book 63, Page 249 of the Clerk and Recorder’s Office of Teton
County, Montana
24N/2W
 
 
 
24N/3W
5
6
7
30
26
SW1/4
Lots 3, 4, 5, 6, E1/2SW1/4, SE1/4
Lot 1, E1/2NW1/4, E1/2
Lots 1, 2, 3, 4, E1/2W1/2
W1/2NW1/4, SW1/4, E1/2SE1/4
160.00
378.57
433.40
287.14
320.00
 
 
1579.11
100%
100%
100%
100%
100%
160.00
378.57
433.40
287.14
320.00
 
 
1579.11
TOTAL ACRES LEASED
 
12,233.93

 
Conveyance of Leases to Hillcrest Resources Ltd.
 
The Leases were conveyed to Hillcrest Resources Ltd. by Bakken Oil Holdings, LLC
in the following agreements:
 
1. 
An agreement for purchase and sale dated effective November 30, 2011 between
Bakken Oil Holdings, LLC, as seller, and Hillcrest Resources Ltd., as buyer; and

 
2. 
An agreement for purchase and sale dated effective July 5, 2012 between Bakken
Oil Holdings, LLC, as seller, and Hillcrest Resources Ltd., as buyer.

 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”
 
ENCUMBRANCES ON PROPERTY
 
This is Exhibit “B” to the Agreement for Purchase and Sale dated August 12, 2013
between Hillcrest Resources Ltd. and West Bakken Energy Holdings Ltd.
 
______________________________________________________________________________
 
The applicable encumbrances (the “Encumbrances”) on the Property are as follows:
 
Lease
Encumbrances
Oil and Gas Lease dated effective November 4, 2011 between Sandra H. Strauss, as
lessor, and Bakken Oil Holdings, LLC, as lessee, a memorandum of which is
recorded in Book 63, Page 229 of the Clerk and Recorder’s Office of Teton
County, Montana
Lessor to receive fifteen percent (15%) royalty on all oil and gas produced and
saved from the premises
 
Pursuant to the applicable agreement for purchase and sale between Bakken Oil
Holdings, LLC and Hillcrest Resources Ltd., Hillcrest Resources Ltd. purchased
the Property subject to a 25% net revenue interest in the Property that was
retained by Bakken Oil Holdings, LLC
 
Pursuant to a general security agreement dated July 18, 2013, Hillcrest
Resources Ltd. charged, by way of a floating charge in favour of Ascendant
Securities Inc., all of its real, immovable and leasehold property and all
interests therein, to secure the obligations of Hillcrest Resources Ltd. under a
trust indenture governing certain 15% senior secured debentures
Oil and Gas Lease dated effective October 5, 2011 between Raymond L. Anderson
and Arlene M. Anerson, as lessor, and Bakken Oil Holdings, LLC, as lessee, a
memorandum of which is recorded in Book 63, Page 231 of the Clerk and Recorder’s
Office of Teton County, Montana
Lessor to receive fourteen percent (14%) royalty on all oil and gas produced and
saved from the premises
 
Working interest covers fifty percent (50%) of 280.00 acre parcel subject to
lease for a net 140.00 acres
 
Pursuant to the applicable agreement for purchase and sale between Bakken Oil
Holdings, LLC and Hillcrest Resources Ltd., Hillcrest Resources Ltd. purchased
the Property subject to a 25% net revenue interest in the Property that was
retained by Bakken Oil Holdings, LLC
 
Pursuant to a general security agreement dated July 18, 2013, Hillcrest
Resources Ltd. charged, by way of a floating charge in favour of Ascendant
Securities Inc., all of its real, immovable and leasehold property and all
interests therein, to secure the obligations of Hillcrest Resources Ltd. under a
trust indenture governing certain 15% senior secured debentures

 
 
11

--------------------------------------------------------------------------------

 
 
Lease
Encumbrances
Oil and Gas Lease dated effective September 23, 2011 between Coreys’ Inc., as
lessor, and Bakken Oil Holdings, LLC, as lessee, a memorandum of which is
recorded in Book 63, Page 233 of the Clerk and Recorder’s Office of Teton
County, Montana
Lessor to receive one eighth (1/8th) of all oil and gas royalty on all oil and
gas produced and saved from the premises
 
Pursuant to the applicable agreement for purchase and sale between Bakken Oil
Holdings, LLC and Hillcrest Resources Ltd., Hillcrest Resources Ltd. purchased
the Property subject to a 25% net revenue interest in the Property that was
retained by Bakken Oil Holdings, LLC
 
Pursuant to a general security agreement dated July 18, 2013, Hillcrest
Resources Ltd. charged, by way of a floating charge in favour of Ascendant
Securities Inc., all of its real, immovable and leasehold property and all
interests therein, to secure the obligations of Hillcrest Resources Ltd. under a
trust indenture governing certain 15% senior secured debentures
Oil and Gas Lease dated effective September 23, 2011 between Corey Ranch Co., as
lessor, and Bakken Oil Holdings, LLC, as lessee, a memorandum of which is
recorded in Book 63, Page 235 of the Clerk and Recorder’s Office of Teton
County, Montana
Lessor to receive one eighth (1/8th) of all oil and gas royalty on all oil and
gas produced and saved from the premises
 
Pursuant to the applicable agreement for purchase and sale between Bakken Oil
Holdings, LLC and Hillcrest Resources Ltd., Hillcrest Resources Ltd. purchased
the Property subject to a 25% net revenue interest in the Property that was
retained by Bakken Oil Holdings, LLC
 
Pursuant to a general security agreement dated July 18, 2013, Hillcrest
Resources Ltd. charged, by way of a floating charge in favour of Ascendant
Securities Inc., all of its real, immovable and leasehold property and all
interests therein, to secure the obligations of Hillcrest Resources Ltd. under a
trust indenture governing certain 15% senior secured debentures

 
 
12

--------------------------------------------------------------------------------

 
 
Lease
Encumbrances
Oil and Gas Lease dated effective September 23, 2011 between Golden West Farm,
Inc.., as lessor, and Bakken Oil Holdings, LLC, as lessee, a memorandum of which
is recorded in Book 63, Page 237 of the Clerk and Recorder’s Office of Teton
County, Montana
Lessor to receive one eighth (1/8th) of all oil and gas royalty on all oil and
gas produced and saved from the premises
 
Pursuant to the applicable agreement for purchase and sale between Bakken Oil
Holdings, LLC and Hillcrest Resources Ltd., Hillcrest Resources Ltd. purchased
the Property subject to a 25% net revenue interest in the Property that was
retained by Bakken Oil Holdings, LLC
 
Pursuant to a general security agreement dated July 18, 2013, Hillcrest
Resources Ltd. charged, by way of a floating charge in favour of Ascendant
Securities Inc., all of its real, immovable and leasehold property and all
interests therein, to secure the obligations of Hillcrest Resources Ltd. under a
trust indenture governing certain 15% senior secured debentures
Oil and Gas Lease dated effective October 12, 2011 between Marilyn J. Slezak and
John R. Slezak, Trustees of the Marilyn J. Slezak Living Trust, as lessor, and
Bakken Oil Holdings, LLC, as lessee, a memorandum of which is recorded in Book
63, Page 239 of the Clerk and Recorder’s Office of Teton County, Montana
Lessor to receive fourteen percent (14%) royalty on all oil and gas produced and
saved from the premises
Working interest covers fifty percent (50%) of 160.00 acre parcel (25N/3W Sec.
13 SE1/4) for a net 80.00 acres, and fifty percent (50%) of 120.00 acre parcel
(25N/3W Sec. 23 N1/2NE1/4, SW1/4NE1/2) for a net 60.00 acres
 
Pursuant to the applicable agreement for purchase and sale between Bakken Oil
Holdings, LLC and Hillcrest Resources Ltd., Hillcrest Resources Ltd. purchased
the Property subject to a 25% net revenue interest in the Property that was
retained by Bakken Oil Holdings, LLC
 
Pursuant to a general security agreement dated July 18, 2013, Hillcrest
Resources Ltd. charged, by way of a floating charge in favour of Ascendant
Securities Inc., all of its real, immovable and leasehold property and all
interests therein, to secure the obligations of Hillcrest Resources Ltd. under a
trust indenture governing certain 15% senior secured debentures

 
 
13

--------------------------------------------------------------------------------

 
 
Lease
Encumbrances
Oil and Gas Lease dated effective October 11, 2011 between The Evensen Farms,
Inc., as lessor, and Bakken Oil Holdings, LLC, as lessee, a memorandum of which
is recorded in Book 63, Page 241 of the Clerk and Recorder’s Office of Teton
County, Montana
Lessor to receive fourteen percent (14%) royalty on all oil and gas produced and
saved from the premises
Pursuant to the applicable agreement for purchase and sale between Bakken Oil
Holdings, LLC and Hillcrest Resources Ltd., Hillcrest Resources Ltd. purchased
the Property subject to a 25% net revenue interest in the Property that was
retained by Bakken Oil Holdings, LLC
 
Pursuant to a general security agreement dated July 18, 2013, Hillcrest
Resources Ltd. charged, by way of a floating charge in favour of Ascendant
Securities Inc., all of its real, immovable and leasehold property and all
interests therein, to secure the obligations of Hillcrest Resources Ltd. under a
trust indenture governing certain 15% senior secured debentures
Oil and Gas Lease dated effective October 13, 2011 between Gregory P. Alzheimer
and Lori A. Alzheimer, as lessor, and Bakken Oil Holdings, LLC, as lessee, a
memorandum of which is recorded in Book 63, Page 243 of the Clerk and Recorder’s
Office of Teton County, Montana
Lessor to receive fourteen percent (14%) royalty on all oil and gas produced and
saved from the premises
Pursuant to the applicable agreement for purchase and sale between Bakken Oil
Holdings, LLC and Hillcrest Resources Ltd., Hillcrest Resources Ltd. purchased
the Property subject to a 25% net revenue interest in the Property that was
retained by Bakken Oil Holdings, LLC
 
Pursuant to a general security agreement dated July 18, 2013, Hillcrest
Resources Ltd. charged, by way of a floating charge in favour of Ascendant
Securities Inc., all of its real, immovable and leasehold property and all
interests therein, to secure the obligations of Hillcrest Resources Ltd. under a
trust indenture governing certain 15% senior secured debentures
Oil and Gas Lease dated effective October 11, 2011 between Johnsons’ Three Jay,
Inc., as lessor, and Bakken Oil Holdings, LLC, as lessee, a memorandum of which
is recorded in Book 63, Page 245 of the Clerk and Recorder’s Office of Teton
County, Montana
Lessor to receive fourteen percent (14%) royalty on all oil and gas produced and
saved from the premises
Pursuant to the applicable agreement for purchase and sale between Bakken Oil
Holdings, LLC and Hillcrest Resources Ltd., Hillcrest Resources Ltd. purchased
the Property subject to a 25% net revenue interest in the Property that was
retained by Bakken Oil Holdings, LLC
 
Pursuant to a general security agreement dated July 18, 2013, Hillcrest
Resources Ltd. charged, by way of a floating charge in favour of Ascendant
Securities Inc., all of its real, immovable and leasehold property and all
interests therein, to secure the obligations of Hillcrest Resources Ltd. under a
trust indenture governing certain 15% senior secured debentures
Oil and Gas Lease dated effective October 17, 2011 between Cecil R. Carney Jr.
and Cathy A. Carney, as lessor, and Bakken Oil Holdings, LLC, as lessee, a
memorandum of which is recorded in Book 63, Page 247 of the Clerk and Recorder’s
Office of Teton County, Montana
Lessor to receive fourteen percent (14%) royalty on all oil and gas produced and
saved from the premises
Pursuant to the applicable agreement for purchase and sale between Bakken Oil
Holdings, LLC and Hillcrest Resources Ltd., Hillcrest Resources Ltd. purchased
the Property subject to a 25% net revenue interest in the Property that was
retained by Bakken Oil Holdings, LLC
 
Pursuant to a general security agreement dated July 18, 2013, Hillcrest
Resources Ltd. charged, by way of a floating charge in favour of Ascendant
Securities Inc., all of its real, immovable and leasehold property and all
interests therein, to secure the obligations of Hillcrest Resources Ltd. under a
trust indenture governing certain 15% senior secured debentures
Oil and Gas Lease dated effective October 17, 2011 between Delores M. Swanberg,
as lessor, and Bakken Oil Holdings, LLC, as lessee, a memorandum of which is
recorded in Book 63, Page 227 of the Clerk and Recorder’s Office of Teton
County, Montana
Lessor to receive fourteen percent (14%) royalty on all oil and gas produced and
saved from the premises
Pursuant to the applicable agreement for purchase and sale between Bakken Oil
Holdings, LLC and Hillcrest Resources Ltd., Hillcrest Resources Ltd. purchased
the Property subject to a 25% net revenue interest in the Property that was
retained by Bakken Oil Holdings, LLC
 
Pursuant to a general security agreement dated July 18, 2013, Hillcrest
Resources Ltd. charged, by way of a floating charge in favour of Ascendant
Securities Inc., all of its real, immovable and leasehold property and all
interests therein, to secure the obligations of Hillcrest Resources Ltd. under a
trust indenture governing certain 15% senior secured debentures
Oil and Gas Lease dated effective October 7, 2011 between New Rockport Colony,
Inc., as lessor, and Bakken Oil Holdings, LLC, as lessee, a memorandum of which
is recorded in Book 63, Page 249 of the Clerk and Recorder’s Office of Teton
County, Montana
Lessor to receive fifteen percent (15%) royalty on all oil and gas produced and
saved from the premises
Pursuant to the applicable agreement for purchase and sale between Bakken Oil
Holdings, LLC and Hillcrest Resources Ltd., Hillcrest Resources Ltd. purchased
the Property subject to a 25% net revenue interest in the Property that was
retained by Bakken Oil Holdings, LLC
 
Pursuant to a general security agreement dated July 18, 2013, Hillcrest
Resources Ltd. charged, by way of a floating charge in favour of Ascendant
Securities Inc., all of its real, immovable and leasehold property and all
interests therein, to secure the obligations of Hillcrest Resources Ltd. under a
trust indenture governing certain 15% senior secured debentures

 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT “C”
 
PURCHASE AND SALE AGREEMENT BETWEEN HILLCREST RESOURCES LTD. AND WEST BAKKEN
ENERGY HOLDINGS CORP.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
15

--------------------------------------------------------------------------------